RIDDICK, Circuit Judge.
These cases are companion cases to No. 13,174, Oliver et al. v. United States, 8 Cir., 155 F.2d 73. They present, on facts identical so far as material, the question decided in the Oliver case. In these cases, however, the judgment of the District Court was in favor of the appellee landowners. Since the decision here is ruled by the Oliver case, the judgment in each of the cases is reversed, and each case is remanded to the District Court with directions to enter judgment in favor of the appellees for the consideration stipulated in the contract between appellees and the United States without interest.